Fourth Court of Appeals
                                        San Antonio, Texas
                                            October 16, 2015

                                           No. 04-15-00331-CR



                                           Fernando TORRES,
                                                Appellant

                                                     v.
                                        The State of TexasAppellee
                                          The STATE of Texas,
                                                 Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR1546W
                               Honorable Melisa Skinner, Judge Presiding

                                                ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to November 13, 2015.

                                                          PER CURIAM
      ATTESTED TO:       ____________________________
                         KEITH E. HOTTLE
                         CLERK OF COURT




cc:             Raymond Martinez                            Laura E. Durbin
                Martinez & Herrera                          Assistant Criminal District Attorney
                301 Fair Avenue                             101 W. Nueva, Suite 370
                San Antonio, TX 78223                       San Antonio, TX 78205